PER CURIAM.
Defendant appeals from a conviction of second degree murder following a trial by the court without a jury. The sole assignment of error complains that the trial court should have granted a new trial because of evidence discovered after the trial that one of the state’s witnesses may have, been under the influence of narcotics and alcohol when he testified at the trial.
After .the motion for a new trial was filed, alleging the above facts, the trial court conducted a hearing on the question. He concluded that the witness, a friend of defendant, merely wanted to change his testimony. The court certainly did not abuse his authority in denying the motion for a new trial. State v. Ellis, 1962, 232 Or 70, 89, 374 P2d 461, 470, and many other cases that could be cited. . .
Affirmed.